J-A03029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

ANSORD RASHIED

                          Appellant                  No. 2912 EDA 2014


          Appeal from the Judgment of Sentence August 27, 2014
           In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0000063-2013
                                        CP-46-CR-0001096-2013
                                        CP-46-CR-0001222-2013
                                        CP-46-CR-0001379-2013
                                        CP-46-CR-0004468-2013


BEFORE: GANTMAN, P.J., MUNDY, J., and DUBOW, J.

MEMORANDUM BY MUNDY, J.:                               FILED MAY 02, 2016

     Appellant, Ansord Rashied, appeals from the August 27, 2014

aggregate judgment of sentence of five to ten years’ imprisonment, plus one

year of probation.   After a bench trial,   Appellant was found guilty of one

count of burglary, three counts of criminal attempt, two counts of fleeing

from a police officer, and one count each of criminal trespass, possession of

an instrument of a crime (PIC), loitering, criminal mischief, recklessly

endangering another person (REAP), resisting arrest, flight to avoid

apprehension, theft by unlawful taking, unauthorized use of a motor vehicle,
J-A03029-16


reckless driving, careless driving, driving at an unsafe speed, and failure to

stop at a red signal.1 After careful review, we affirm.

       The trial court summarized the relevant factual history of this case as

follows.

                     On December 22, 2011, around midnight,
              Robert Marchozzi was asleep on the couch in the
              living room of his home located at 114 East
              Germantown        Pike,    Whitemarsh      Township,
              Montgomery County, Pennsylvania, when he was
              startled by a loud noise coming from his partially
              renovated addition. Once awakened, Mr. Marchozzi
              saw a bright light coming through a crack in the door
              leading to the addition, which was approximately
              four (4) feet away from where he slept.
              Consequently, Mr. Marchozzi jumped up and quickly
              turned on the light to illuminate the addition. He
              then opened the door leading into the addition, and
              saw a man wearing dark clothes and a dark hoody
              run out the back door. The man was approximately
              5’9”, maybe 190-200 lbs. As he called 911, Mr.
              Marchozzi ran to the front of the house to keep eyes
              on the intruder whom he observed running in the
              direction of Germantown Pike. Mr. Marchozzi noted
              that the intruder slowed his pace as he neared
              Germantown Pike, and then ultimately started
              walking. By the time that Mr. Marchozzi lost sight of
              the intruder, police cars were responding to the
              scene. Upon further investigation, Mr. Marchozzi
              observed that the back door to his addition was
              dented and broken in, and the door jamb was
              completely ripped off on one side. There were also
              some tools thrown on the ground.


____________________________________________
1
  18 Pa.C.S.A. §§ 3502(a), 901(a), 75 Pa.C.S.A. § 3733(a), 18 Pa.C.S.A. §§
3503(a)(1)(ii), 907(a), 5506, 3304(a)(5), 2705, 5104, 5126(a), 3921(a),
3928(a), 75 Pa.C.S.A. §§ 3736(a), 3714(a), 3361, 3112(a)(3)(i),
respectively.



                                           -2-
J-A03029-16


                 Within minutes of the incident, responding
          Officer Hannon patrolled the nearby area. Officer
          Hannon used his thermal imager in order to identify
          any recently driven vehicles. Approximately fifteen
          (15) minutes later, he observed a light Toyota
          Tundra pick-up truck which was “very hot,” and
          which likely had been used within the last half hour.
          When the Officer ran the Pennsylvania plate on the
          Toyota, it was identified as a temporary tag issued
          from Norristown. Officer Hannon then drove by the
          Toyota three (3) times, but did not observe anyone
          inside. He next parked his car in a nearby obscure
          location and watched the Toyota. It was raining
          heavily at the time. After approximately fifteen (15)
          more minutes, a light turned on in the Toyota, the
          passenger door opened, the lights went dark, and
          the vehicle drove off. Officer Hannon followed the
          vehicle and effectuated a vehicle stop. When Officer
          Hannon approached the vehicle, he got a clear look
          at the driver and also observed only one person in
          the Toyota. Officer Hannon also noticed that the
          driver wore a black long[-]sleeved hoody [sic].
          When Officer Hannon attempted to question the
          driver, the driver abruptly sped off, leading the
          officer on a chase. This chase terminated for safety
          reasons when [Appellant]’s vehicle entered 76
          eastbound toward Philadelphia.

                 The next day, Whitemarsh Detective Zadroga
          used the Toyota license plate information and
          eventually learned that the operator of the vehicle
          was [Appellant].      Detective Zadroga and other
          officers then proceeded to [Appellant]’s address as
          indicated on his license, namely, 4716 Wallace Place,
          Philadelphia.    After some searching, the officer
          located the vehicle in a nearby parking lot, with the
          doors unlocked and the keys inside on the floor.
          There was no license plate affixed to the Toyota. A
          later vehicle search uncovered, inter alia, wet, black
          high-top sneakers, wet socks stuck in the sneakers;
          and, a wet black hoody.          The temporary tag
          previously noted on the Toyota was also found
          underneath the vehicle’s seat.


                                  -3-
J-A03029-16


                   Thereafter,  Detective   Zadroga    contacted
            [Appellant] and arranged a meeting; however,
            [Appellant] failed to show up for the appointment.
            Consequently, an arrest warrant was issued for
            [Appellant]. Almost one year later, [Appellant] was
            apprehended and taken into custody. [Appellant]
            subsequently provided a statement to police. In this
            statement, [Appellant] admitted that he was in
            Whitemarsh Township on Germantown Pike on the
            night of the burglary in issue; [Appellant] admitted
            that his vehicle was parked on Germantown Pike on
            the night of the burglary at issue; [Appellant]
            admitted that he drove away from his parking spot
            on Germantown Pike and was stopped shortly
            thereafter; and, [Appellant] admitted that when the
            officer approached his Toyota during the vehicle
            stop, he abruptly drove off. However, [Appellant]
            did not admit that he was the perpetrator of the
            burglary.   Instead, [Appellant] denied wearing a
            black hoody [sic] on the night in question. He also
            claimed that he had a passenger in his vehicle at the
            time of the vehicle stop who was the perpetrator of
            the burglary.       [Appellant] claimed that his
            passenger’s name was Boogie/James Johnson.

Trial Court Opinion, 4/29/15, 1-5 (internal citations omitted).

      On February 11, 2013, the Commonwealth filed an information at

docket number CP-46-CR-63-2013, charging Appellant with one count of

burglary, three counts of criminal attempt, and one count each of criminal

trespass, PIC, loitering, criminal mischief, REAP, resisting arrest, fleeing

from a police officer, reckless driving, careless driving, driving at an unsafe

speed, and failure to stop at a red signal.             At some point, the

Commonwealth also charged Appellant at docket number CP-46-CR-1096-

2013 with one count of unauthorized use of a motor vehicle. On March 26,

2013, the Commonwealth filed an information at docket number CP-46-CR-

                                     -4-
J-A03029-16


1222-2013, charging Appellant with one count of fleeing from a police

officer, and another information at docket number CP-46-CR-1379-2013,

charging Appellant with another count of fleeing from a police officer, as well

as one count each of driving with a suspended license,2 flight to avoid

apprehension, and resisting arrest. On August 27, 2013, the Commonwealth

filed another information at docket number CP-46-CR-4468-2013, charging

Appellant with one count each of receiving stolen property,3 and theft by

unlawful taking.

        Appellant proceeded to a two-day bench trial on all charges at docket

number CP-46-CR-63-2013 on April 7, 2014. At the conclusion of which, the

trial court found Appellant guilty on all charges at docket number CP-46-CR-

63-2013. On August 27, 2014, Appellant pled guilty to unauthorized use of

a motor vehicle at docket number CP-46-CR-1096-2013, fleeing from a

police officer at docket number CP-46-CR-1222-2013, flight to avoid

apprehension at docket number CP-46-CR-1379-2013, and theft by unlawful

taking at docket number CP-46-CR-4468-2013.         That same day, the trial

court imposed an aggregate sentence of five to ten years’ imprisonment, to




____________________________________________
2
    75 Pa.C.S.A. § 1543(a).
3
    18 Pa.C.S.A. § 3925(a).




                                           -5-
J-A03029-16


be followed by one year of probation.4 All other charges were nolle prossed.

Appellant filed a timely post-sentence motion on September 5, 2014, which

was denied after a hearing on September 18, 2014. On October 15, 2014,

Appellant filed a timely notice of appeal.5

       On appeal, Appellant raises the following eight issues for our review.

              1.     [Whether t]he trial court erred in finding
                     [A]ppellant guilty of the burglary and related
                     charges in that the verdict was against the
                     weight of the evidence when the trial court
                     failed to properly consider key factors,
                     including, but not limited to: that the burglar
                     was running, [A]ppellant was not out of
                     breath; the officer’s testimony that it was the
                     passenger’s side door that opened; the
                     discrepancy in the description of the burglar
                     versus [A]ppellant; the fact that [A]ppellant
                     was not wearing wet clothing; the length of
                     time between the burglary and the officer’s
                     supervision of the truck; the discrepancy


____________________________________________
4
  Specifically, at docket number CP-46-CR-63-2013, the trial court sentenced
Appellant to four to eight years for burglary, and a concurrent one to two
year sentence of imprisonment for fleeing from a police officer. At docket
number CP-46-CR-1096-2013, the trial court sentenced Appellant to a
consecutive one year term of probation. At docket number CP-46-CR-1222-
2013, the trial court sentenced Appellant to a consecutive one to two year
term of imprisonment for fleeing from a police officer. At docket number CP-
46-CR-1379-2013, the trial court sentenced Appellant to a concurrent term
of one to two years’ imprisonment for flight to avoid apprehension. Finally,
at docket number CP-46-CR-4468-2013, the trial court sentenced Appellant
to a concurrent one and one-half to seven year term of imprisonment for
theft by unlawful taking. Therefore, the aggregate sentence is five to ten
years’ imprisonment, plus one year of probation.
5
  Appellant and the trial court have timely complied with Pennsylvania Rule
of Appellate Procedure 1925.



                                           -6-
J-A03029-16


               between what an expert found about the shoes
               and the detective’s assertions[?]

          2.   [Whether t]he trial court erred in finding
               [A]ppellant guilty of the burglary and related
               charges in that the verdict was against the
               weight of the evidence when the trial court
               failed to properly consider the equally plausible
               theory that the same key factors led to
               innocence[?]

          3.   [Whether t]he trial court erred in finding
               [A]ppellant guilty of the burglary and related
               charges in that the verdict was not supported
               by sufficient evidence to show that [A]ppellant
               was the burglar[?]

          4.   [Whether t]he trial court erred in allowing the
               Commonwealth to engage in burden shifting
               when arguing that [A]ppellant failed to give
               information to the detective, when at all times
               the Commonwealth must show guilt beyond a
               reasonable doubt[?]

          5.   [Whether t]he trial court erred in allowing the
               Commonwealth, during closing, to engage in
               burden shifting when arguing that [A]ppellant
               failed to give a reason for being in
               Whitemarsh,     when    at    all  times    the
               Commonwealth must show guilt beyond a
               reasonable doubt[?]

          6.   [Whether t]he trial court erred in not engaging
               [A]ppellant in a colloquy about his decision to
               waive his right to testify[?]

          7.   [Whether t]he trial court erred when there was
               no on the record colloquy as to the rejection of
               the plea offer, and the potential exposure if the
               plea was not accepted, therefore, [A]ppellant’s
               decision to pursue a trial was not voluntary,
               knowing and intelligent[?]




                                  -7-
J-A03029-16


               8.      [Whether t]he trial court erred in denying the
                       motion for [a] mistrial requested by the
                       defense, after Detective Zadroga testified that
                       [A]ppellant was arrested by another county[?]

Appellant’s Brief at 4-6.

      We elect to address Appellant’s third issue first, as the remedy for lack

of sufficient evidence is a discharge order, rather than a new trial.

Commonwealth v. Stokes, 38 A.3d 846, 853 (Pa. Super. 2011). We begin

by noting our well-settled standard of review. “In reviewing the sufficiency

of the evidence, we consider whether the evidence presented at trial, and all

reasonable inferences drawn therefrom, viewed in a light most favorable to

the Commonwealth as the verdict winner, support the [finder of fact’s]

verdict beyond a reasonable doubt.”          Commonwealth v. Patterson, 91

A.3d 55, 66 (Pa. 2014) (citation omitted), cert. denied, Patterson v.

Pennsylvania, 135 S. Ct. 1400 (2015). “The Commonwealth can meet its

burden by wholly circumstantial evidence and any doubt about the

defendant’s guilt is to be resolved by the fact finder unless the evidence is so

weak and inconclusive that, as a matter of law, no probability of fact can be

drawn from the combined circumstances.” Commonwealth v. Watley, 81

A.3d 108, 113 (Pa. Super. 2013) (en banc) (internal quotation marks and

citation omitted), appeal denied, 95 A.3d 277 (Pa. 2014). As an appellate

court, we must review “the entire record … and all evidence actually

received[.]”        Id. (internal quotation marks and citation omitted).   “[T]he

trier of fact while passing upon the credibility of witnesses and the weight of

                                         -8-
J-A03029-16


the evidence produced is free to believe all, part or none of the evidence.”

Id. (citation omitted). “Because evidentiary sufficiency is a question of law,

our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013) (citation

omitted), cert. denied, Diamond v. Pennsylvania, 135 S. Ct. 145 (2014).

       Instantly, Appellant avers that the evidence was insufficient on all

charges regarding the element of identity.6 Appellant’s Brief at 26-29. It is

axiomatic that identity is an element of all criminal offenses in Pennsylvania.

Commonwealth v. Brooks, 7 A.3d 852, 857 (Pa. Super. 2010), appeal

denied, 21 A.3d 1189 (Pa. 2011). Furthermore, “[e]vidence of identification

need not be positive and certain to sustain a conviction.” Commonwealth

v. Orr, 38 A.3d 868, 874 (Pa. Super. 2011) (en banc), appeal denied, 54

A.3d 348 (Pa. 2012).         “Although common items of clothing and general

physical characteristics are usually insufficient to support a conviction, such

evidence can be used as other circumstances to establish the identity of a
____________________________________________
6
  We note that Appellant’s Rule 1925(b) statement did not specify on which
charges other than burglary the Commonwealth failed to present sufficient
evidence of identity. However, we reject the Commonwealth’s assertion that
Appellant has waived this issue under Commonwealth v. Garland, 63 A.3d
339 (Pa. Super. 2013), which requires the Rule 1925(b) statement to specify
which elements of which offenses contained insufficient evidence. As noted
above, identity is an element of every offense in Pennsylvania; therefore, if
the Commonwealth presented sufficient evidence of identity on one offense,
the same evidence would be sufficient for identity on all offenses in this
case. We further reject the Commonwealth’s assertion that Appellant has
waived this issue for lack of development in his brief. See generally
Commonwealth’s Brief at 14-21.



                                           -9-
J-A03029-16


perpetrator.”       Id.    This Court has previously held that a positive

identification of one eyewitness is satisfactory to overcome a challenge to

the   sufficiency    of    the   Commonwealth’s        proof   of     identity.    See

Commonwealth v. Patterson, 940 A.2d 493, 502 (Pa. Super. 2007)

(concluding the evidence was sufficient where “the complainant testified

positively and without qualification that [the defendant] perpetrated the

offenses[]”),     appeal    denied,    960      A.2d   838     (Pa.     2008),    citing

Commonwealth v. Wilder, 393 A.2d 927, 928 (Pa. Super. 1978).

      In this case, the Commonwealth presented the testimony of Robert

Marchozzi, the victim in this case.      Marchozzi testified that he fell asleep

around 10:00 p.m. on the night in question when he was woken up by a

loud noise.     N.T., 4/7/14, at 15.   Marchozzi testified that he discovered a

man who was approximately five feet, nine inches tall, weighing between

190-200 pounds inside his home and running out the front door. Id. at 16-

17.   Marchozzi testified that the intruder was wearing a black hooded

sweatshirt. Id. at 17.

      The Commonwealth also presented Officer Hannon, who testified that

within minutes of this incident, he patrolled the area with a thermal imaging

device to see which parked vehicles nearby were giving off heat, indicating

they had been used recently. Id. at 38-39. Officer Hannon discovered only

one vehicle, a Toyota Tundra, with a temporary license plate. Id. Officer

Hannon drove by the vehicle three times, trying to peer inside each time.


                                       - 10 -
J-A03029-16


Id. at 39-40.     Officer Hannon parked his vehicle about 75 yards from the

Tundra to observe it.       Id. at 41.     After approximately 15 minutes, Officer

Hannon noticed the interior light of the vehicle illuminate, even though he

had not observed anyone enter the vehicle through the driver’s side door.

Id. at 41-42.     The Tundra’s engine started, then the vehicle “immediately

took off[.]” Id. at 42. Officer Hannon activated his emergency lights and

pulled the vehicle over.       Id. at 43. Officer Hannon approached the driver

and saw him face-to-face from approximately eight to ten feet away.            Id.

Officer Hannon identified the driver as Appellant and testified that he saw no

one else in the vehicle.        Id. at 44.     Officer Hannon observed Appellant

wearing a black, long-sleeved hooded sweatshirt. Id. at 45. Appellant took

off in the Tundra and led police on a chase, which ended when Appellant got

on eastbound Interstate 76 towards Philadelphia. Id. at 46-47.

       The next day, the police, using the license plate and the information

from Appellant’s driver’s license, discovered a Tundra in a parking lot near

Appellant’s residence with no license plate. Id. at 72-73. After obtaining a

search warrant, the police found a black hooded sweatshirt, two pairs of

socks, and a pair of black high-top sneakers, all of which were wet.7 A DNA

sample from one of the wet socks gave a high probable match to Appellant.

Id. at 97.
____________________________________________
7
  Officer Hannon testified that when he stopped Appellant in the Tundra on
the night of the burglary, it was raining heavily. Id. at 46.



                                          - 11 -
J-A03029-16


       After careful review of the certified record, we conclude Appellant is

not entitled to relief. As noted above, the intruder was identified as wearing

a black hooded sweatshirt inside Marchozzi’s home.                Appellant was found

shortly thereafter by Officer Hannon wearing a black hooded sweatshirt near

the scene of burglary, inside the only vehicle police could identify has having

been    used    recently   based    on   thermal       imaging.     Based    on   these

considerations, we conclude the Commonwealth provided sufficient evidence

to establish Appellant’s identity.       As a result, Appellant is not entitled to

relief on this issue.

       We next address Appellant’s first two issues, which pertain to the

weight of the evidence.            See generally Appellant’s Brief at 21-25.

However, before we may address these claims, we must consider whether

Appellant has waived these issues for lack of preservation in the trial court.

Pennsylvania Rule of Criminal Procedure 607 discusses claims pertaining to

the weight of the evidence and provides, in relevant part, as follows.

               Rule 607. Challenges to the Weight of the
               Evidence

               (A) A claim that the verdict was against the weight
               of the evidence shall be raised with the trial judge in
               a motion for a new trial:

                  (1) orally, on the record, at any time before
               sentencing;

                  (2) by written      motion      at   any   time   before
               sentencing; or

                  (3) in a post-sentence motion.

                                         - 12 -
J-A03029-16



Pa.R.Crim.P. 607(A); see also Pa.R.A.P. 302(a) (stating, “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time

on appeal[]”). Our Supreme Court has explained that preserving a weight of

the evidence claim in the trial court is important because the failure to do so

“deprive[s the trial] court of an opportunity to exercise discretion on the

question of whether to grant a new trial.” Commonwealth v. Sherwood,

982 A.2d 483, 494 (Pa. 2009) (footnote omitted), cert. denied, Sherwood

v. Pennsylvania, 559 U.S. 1111 (2010).

      As noted above, Appellant filed a timely post-sentence motion, but he

did not raise any issue pertaining to the weight of the evidence. In addition,

we have reviewed the record and Appellant did not raise this issue at any

time during sentencing or through any other filing preceding sentencing.

Instead, Appellant raised this issue for the first time in his Rule 1925(b)

statement.    This was not sufficient to preserve this claim for our review.

See Commonwealth v. Thompson, 93 A.3d 478, 490-491 (Pa. Super.

2014) (concluding weight claim was waived when raised for the first time in

Rule 1925(b) statement even though “the trial court reviewed the substance

of his weight of the evidence claim in its Rule 1925(a) opinion[]”).      As a

result, we conclude Appellant’s weight of the evidence claims are waived for

want of preservation.

      We elect to next address Appellant’s fourth, fifth, and eighth issues

together for ease of disposition and analysis.   In his combined fourth and

                                    - 13 -
J-A03029-16


fifth issues, Appellant avers the Commonwealth engaged in burden shifting

when it argued that he failed to give information to the police and failed to

give police a reason for him being in Whitemarsh Township on the night in

question. Appellant’s Brief at 35-36. Further, in his eighth issue, Appellant

avers that the trial court erred in denying his motion for a mistrial when the

Commonwealth elicited testimony that Appellant was arrested in another

county. Id. at 43.

                   Our standard of review for a claim of
            prosecutorial misconduct is limited to whether the
            trial court abused its discretion. In considering this
            claim, our attention is focused on whether the
            defendant was deprived of a fair trial, not a perfect
            one.      Not every inappropriate remark by a
            prosecutor    constitutes    reversible error.      A
            prosecutor’s statements to a jury do not occur in a
            vacuum, and we must view them in context. Even if
            the prosecutor’s arguments are improper, they
            generally will not form the basis for a new trial
            unless the comments unavoidably prejudiced the
            jury and prevented a true verdict.

Commonwealth v. Bedford, 50 A.3d 707, 715-716 (Pa. Super. 2012) (en

banc) (internal quotation marks and citations omitted), appeal denied, 57

A.3d 65 (Pa. 2012). Likewise, we note the following standard of review for

claims regarding motions for a mistrial.

            It is well-settled that the review of a trial court’s
            denial of a motion for a mistrial is limited to
            determining whether the trial court abused its
            discretion. An abuse of discretion is not merely an
            error of judgment, but if in reaching a conclusion the
            law is overridden or misapplied, or the judgment
            exercised is manifestly unreasonable, or the result of
            partiality, prejudice, bias or ill-will … discretion is

                                    - 14 -
J-A03029-16


             abused. A trial court may grant a mistrial only
             where the incident upon which the motion is based is
             of such a nature that its unavoidable effect is to
             deprive the defendant of a fair trial by preventing the
             jury from weighing and rendering a true verdict. A
             mistrial is not      necessary      where    cautionary
             instructions are adequate to overcome prejudice.

Commonwealth v. Fortenbaugh, 69 A.3d 191, 193 (Pa. 2013) (citation

omitted).

      In this case, during its summation, the Commonwealth gave the

following statement.

                   Finally, [Appellant] goes on to tell you that he
             was in the area to meet up with a female from 59th
             and Redfield. That’s what he says in his statement.

                  Clearly, that’s nowhere near Whitemarsh. But
             [Appellant] never told Detective Zadroga any reason
             why he was in Whitemarsh. He just said he was
             meeting up with a female from 59th and Redfield.

N.T., 4/8/14, at 26.       Appellant objected on the basis that it violated

Appellant’s right not to testify in his own defense. Id. at 35. The trial court

sustained the objection.    Id.   Additionally, Appellant moved for a mistrial

during the Commonwealth’s questioning of Detective Zadroga, when the

detective testified that Appellant was arrested by the Philadelphia Police

Department in 2012 on separate charges. N.T., 4/7/14, at 103. Appellant

immediately objected and made a motion to strike, which the trial court

granted.    Id.   Appellant then moved for a mistrial, which the trial court

denied. Id. at 104-105. On appeal, Appellant argues that he was entitled




                                     - 15 -
J-A03029-16


to a new trial on the basis of the Commonwealth’s and Detective Zadroga’s

improper remarks.

      Assuming arguendo that the Commonwealth’s and Detective Zadroga’s

remarks were improper, it does not follow that a new trial is warranted if the

error is harmless. “[A]n error may be considered harmless only when the

Commonwealth proves beyond a reasonable doubt that the error could not

have contributed to the verdict.”      Commonwealth v. Luster, 71 A.3d

1029, 1046 (Pa. Super. 2013) (en banc) (citation omitted), appeal denied,

83 A.3d 414 (Pa. 2013).

            The Commonwealth bears the burden of establishing
            the harmlessness of the error.         This burden is
            satisfied when the Commonwealth is able to show
            that: (1) the error did not prejudice the defendant or
            the prejudice was de minimis; or (2) the erroneously
            admitted evidence was merely cumulative of other
            untainted evidence which was substantially similar to
            the erroneously admitted evidence; or (3) the
            properly admitted and uncontradicted evidence of
            guilt was so overwhelming and the prejudicial
            [e]ffect of the error so insignificant by comparison
            that the error could not have contributed to the
            verdict.

Commonwealth v. Green, 76 A.3d 575, 582 (Pa. Super. 2013) (citation

omitted; italics added), appeal denied, 87 A.3d 318 (Pa. 2014).

      Furthermore, we note that this was a bench trial. It is axiomatic that

“a trial court, acting as the finder of fact, is presumed to know the law,

ignore   prejudicial   statements,   and   disregard   inadmissible   evidence.”

Commonwealth v. Smith, 97 A.3d 782, 788 (Pa. Super. 2014); see also


                                     - 16 -
J-A03029-16


Commonwealth v. Flynn, 460 A.2d 816, 823 n.13 (Pa. Super. 1983)

(stating that this Court “presume[s] that the [trial] court, which sat as

factfinder in this case, followed its own instructions[]”).

      As noted above, the trial court sustained all of Appellant’s objections to

the offending statements.     N.T., 4/7/14, at 103; N.T., 4/8/14, at 35. The

trial court specifically noted on the record during the Commonwealth’s

summation that it would “disregard [the] statement” regarding Appellant not

explaining his presence in Whitemarsh Township.               N.T., 4/8/14, at 35.

Furthermore, the trial court, in announcing its verdict, specifically noted that

it had not considered Detective Zadroga’s mentioning Appellant’s other

arrest. Id. at 38. Appellant acknowledges that we presume the trial court

followed its own rulings and instructions but argues “[i]t is unknown what

affect [sic] the Commonwealth’s violations … had upon the trial court.”

Appellant’s Brief at 36; see also id. at 44 (same). However, beyond this

bald allegation, Appellant has not pointed to any evidence from the record to

overcome the presumption that the trial court followed the law.            In the

absence of any argument in this regard, we agree with the Commonwealth

that any potential error was harmless beyond a reasonable doubt, as

Appellant did not suffer any prejudice. See Luster, supra; Green, supra.

      In Appellant’s sixth issue, Appellant argues that the trial court erred in

not conducting a colloquy concerning his waiver of his right to testify in his

own defense. Appellant’s Brief at 37. Confusingly, despite framing the issue


                                      - 17 -
J-A03029-16


in his brief in this manner, Appellant immediately concedes “there is no

requirement to conduct a colloquy, before the decision to waive one’s right

to testify is made.”       Id.    This is consistent with our cases.     See

Commonwealth v. Duffy, 832 A.2d 1132, 1137 n.3 (Pa. Super. 2003),

appeal denied, 845 A.2d 816 (Pa. 2004); accord Commonwealth v. Todd,

820 A.2d 707, 712 (Pa. Super. 2003), appeal denied, 833 A.2d 143 (Pa.

2003).   As Appellant concedes that no colloquy is required as a matter of

law, he is not entitled to relief on this issue.

      Lastly, we address Appellant’s seventh issue.       Therein, Appellant

argues that the trial court erred in not conducting an on-the-record colloquy

as to Appellant’s rejection of a plea offer from the Commonwealth.

Appellant’s Brief at 39-42. Appellant relies exclusively on the United States

Supreme Court’s decision in Lafler v. Cooper, 132 S. Ct. 1376 (2012),

which pertains to claims of ineffective assistance of counsel. This Court has

explained the import of Lafler on Pennsylvania law in the following terms.

             Lafler involved a criminal defendant who elected to
             proceed to trial rather than plead guilty based upon
             counsel’s advice that the [state] would be unable to
             prove intent to kill because the defendant shot the
             victim below the waist. Lafler, 132 S.Ct. at 1383.
             The defendant received a mandatory sentence of
             incarceration more than three times longer than had
             been offered by the Commonwealth in the initial plea
             agreement. Id. It was uncontested that counsel’s
             advice “fell below the standard of adequate
             assistance of counsel guaranteed by the Sixth
             Amendment, applicable to the States through the
             Fourteenth Amendment.” Id.


                                       - 18 -
J-A03029-16


Commonwealth v. Lewis, 63 A.3d 1274, 1280 (Pa. Super. 2013).                     The

Court concluded that Lafler had suffered prejudice and the correct remedy in

such a circumstance was for the state to reoffer the plea agreement.

Lafler, supra at 1391.

       As this Court has explained, Lafler pertains to claims involving

ineffective assistance of counsel when trial counsel gives allegedly deficient

advice surrounding a guilty plea offer. However, Lafler does not stand for

the proposition suggested by Appellant, that the trial court is legally required

to perform an on-the-record colloquy regarding every plea offer made by the

Commonwealth and rejected by a defendant.             Appellant’s Brief at 40.    As

noted above, Appellant relies exclusively on Lafler, and he has cited no

other authority for this proposition.          Based on these considerations, we

reject Appellant’s reliance on Lafler, and deem this claim to be without

merit.8




____________________________________________
8
  To the extent Appellant’s brief can be read to allege ineffective assistance
of trial counsel, we do not entertain such claims on direct appeal. See
generally Appellant’s Brief at 38. We note that our judgment in this case
does not foreclose Appellant from bringing a claim of ineffective assistance
of counsel pursuant to the Post Conviction Relief Act (PCRA) in the future.
See generally Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013)
(stating that in general, “claims of ineffective assistance of counsel are to be
deferred to PCRA review; trial courts should not entertain claims of
ineffectiveness upon post-verdict motions; and such claims should not be
reviewed upon direct appeal[]”).



                                          - 19 -
J-A03029-16


     Based on the foregoing, we conclude all of Appellant’s issues on appeal

are either waived or devoid of merit.   Accordingly, the trial court’s August

27, 2014 judgment of sentence is affirmed.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2016




                                  - 20 -